RAKER, Judge,
dissenting.
I respectfully dissent from the Court’s Order. I would adopt the Report of the Special Master. In my view, the State’s 2002 Legislative Redistricting Plan, subject to the change proposed by the Special Master, meets Maryland Constitutional requirements and is, therefore, valid. See Md. Const., art. Ill, § 4. In addition, the Final Plan adopted by the Court today raises serious concerns pursuant to section 2 of the Voting Rights Act. See 42 U.S.C. § 1973 (1965).
Accordingly, I respectfully dissent, for reasons to be set forth in a dissenting opinion later to be filed when the Court’s opinion is filed.
AMENDED ORDER
By Order dated June 21, 2002, the Court of Appeals promulgated and adopted a legislative districting plan for the State of Maryland.
Thereafter, having reconsidered the language of § (d) of the General Provisions of the Order, it is this 25th day of June, 2002,
ORDERED, by the Court of Appeals of Maryland, that § (d) of the General Provisions of the Order dated June 21, 2002 is hereby amended to state as follows:
*650(d) In any legislative district which contains more than 2 counties, Maryland Code (1984, 1999 Repl. Vol., 2001 Supp.), § 2-201(d) provides:
“(1) where Delegates are to be elected at large by the voters of the entire district, a county, or part of a county, may not have more than 1 Delegate residing in that district; and
“(2) where Delegates are to be elected by the voters of a multimember subdistrict which contains more than 2 counties or parts of more than 2 counties, a county or a part of a county may not have more than 1 Delegate residing in that subdistrict.” [Editor’s Note: Corrections incorporated for purposes of publication.]